Title: John Bondfield to the Commissioners, 12 November 1778
From: Bondfield, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Sirs
      La Rolchelle 12 Novr 1778
     
     Having concluded with Mr. Schweighauser for the publick freight the two Ships are ready and will proceed the begining of Next Week for Penbeuf. We have apply’d for a Convoy for the Ships which we have room to flatter ourselves will be granted and will thereby secure their passage from hence to the Loire, as there will be no delay at Nantes in the Loading all being ready both to Ship and Load before the twenty fourth we hope all will be ready for Sea. The Merchants at Nante have petitiond for a Convoy to sail in all this month and to take the Ships to the American States as these two Vessels will be very Valuable and their Cargoes being the States Property it may be presumed your application would eventualy Secure the Convoy. At all events we must Wait until one is apointed and shall not attempt to Sail without which if orderd for the whole Route will be very Acceptable.
     I have inclosd the Bond but Mr. Livingston esteems it safer to retain the Command in his own hand. As Owners of the Vessel we have indorsed his appointment on the back of the Commission and have subscribed with him to the alteration in the Bond.
     I shall leave this to Day for Bordeaux and at my Arrival shall imediately attend to your Instructions tutching the Cannon belonging to Mr. Le Bertin.
     I have the honor to be with due Respect Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    